DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated June 3, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
 

Status of Claims
Claim(s) 1, 2, 10-13, 16, and 17 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 3, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 10; and cancelation of claim(s) 3-9, 14, and 15. 
Applicants elected without a personal care composition comprising taurine, arginine, and glycine, and an additional agent, wherein the additional agent is hyaluronic acid in the reply filed on May 19, 2021.  The requirement is still deemed proper.  
Claims 1, 2, 10-13, 16, and 17 are presently under examination as they relate to the elected species: a personal care composition comprising taurine, arginine, and glycine, and hyaluronic acid.

Priority
The present application is a divisional of US Application No. 16/066,896 filed on June 28, 2018, which is a 371 of PCT/US2015/068279 filed on December 31, 2015.  The effective filing date of the instant application is December 31, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 12, 16, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann-Laue et al (WO 2013/092080 A1, machine translation obtained from Espacenet, https://worldwide.espacenet.com/, cited in the IDS filed May 19, 2020).
Regarding claims 1 and 17, Waldmann-Laue teaches one problem of today's commonly used oil-in-water emulsions (O / W emulsions) for cosmetic or pharmaceutical applications is that they may cause skin irritation, redness and / or too dry skin due to the short chain emulsifiers or surfactants contained therein; surprisingly, an active ingredient combination for the cleansing of skin and hair has now been found, which increases the moisture balance of dry skin in a unique manner even with a single topical application for up to 72 hours, without the cleaning performance being lost when used in cleansing compositions (page 2, 2nd and 3rd paragraph).  Waldmann-Laue further teaches agents for cleaning and in particular for the care of skin contained in a cosmetic carrier comprising at least one amino acid in a total amount of 0.01 to 10.0 wt% (page 2, 3rd paragraph); the third essential ingredient of the active ingredient combination according to the invention is an amino acid (page 3, 2nd paragraph); arginine, glutamine, glycine, histidine, lysine, proline, serine, betaine, carnitine, taurine and mixtures thereof are very particularly preferably used (page 3, 5th paragraph); mixtures of arginine and taurine are most preferred (page 3, last paragraph).  When a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  One of ordinary skill in the art would immediately envisage a combination comprising the most preferred arginine and taurine further comprising a glycine to form a 3 amino acid mixture since glycine is clearly enumerated from a list of 8 amino acids.  Moreover, the amino acid mixture is the third essential ingredient of the active ingredient mixture, thus the combination taught by Waldmann-Laue contains additional agents.  Thus, Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine and additional agents wherein skin irritation is caused by other topical compositions.

Waldmann-Laue does not explicitly teach the claimed ratios of taurine:arginine:glycine.  The Examiner notes that a weight ratio of (60-69):(25-35):(0.5-1.5) is equivalent to a weight ratio of (6-6.9)(2.5-3.5)(0.005-0.15).  
Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%; if mixtures of at least two amino acids are used, then the same amounts apply as previously mentioned; in the case of mixtures, the individual amino acids are used in a ratio of 5: 1 to 1: 5; the ratio is based on the weight ratio of the amino acids; when a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the ratios of amino acids taught by Waldmann-Laue as a starting point for optimizing the amount and ratios taurine, arginine, and glycine utilized to reduce skin irritation since Waldmann-Laue teaches taurine, arginine, and glycine are amino acids useful for reducing skin irritation and because dosage and ratios are result-effective variables, i.e. a variable that achieves a recognized result.  Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claim 2, Waldmann-Laue preferred optional ingredients of the cosmetic compositions can be defined by their function (page 19, 1st paragraph); preferred ingredients include a film former; these are capable of producing a protective, stabilizing film on surfaces, preferably skin; this film preferably has a moisture-storing effect; preferred moisture-storing film formers hyaluronic acid (page 23, last paragraph-page 24, 1st paragraph).  
Taken together, all this would result in the practice of the method of claims 1, 2 and 17 with a reasonable expectation of success.


Regarding claims 10, 12, and 16, Waldmann-Laue does not explicitly teach the claimed amount of taurine, arginine, and glycine present in the composition.  However, Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 10, 12 and 16 with a reasonable expectation of success.



Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann-Laue et al (WO 2013/092080 A1, machine translation obtained from Espacenet, https://worldwide.espacenet.com/, cited in the IDS filed May 19, 2020) as applied to claims  1, 2, 10, 12, 16, and 17 above, and further in view of Sartingen et al (US 2013/0217748 A1, cited in the IDS filed May 19, 2020).
Regarding claim 11, Waldmann-Laue teaches all the limitations of claim 13 (see above 102 and 103 rejections), except Waldmann-Laue does not explicitly teach the claimed amount of taurine in combination with arginine and glycine.  
However, Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%.
Moreover, Sartingen teaches a cosmetic cleaning agent (abstract); the cleaning agents exhibit outstanding properties when used on the skin [0230]; they clean the skin in a particularly gentle manner, they are highly compatible and moisturize the skin during and after the cleaning [0231]; the cosmetic cleaning agent comprises 0.001 to 10 wt%, based on the total weight of the cleaning agent, of at least one active principle that positively influences the skin moisture and/or the natural acid-protective sheath of the skin including amino acids (claim 10); wherein the composition comprises at least two active principles including glycine, taurine, and L-arginine (claim 12).  
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of amino acids taught by Waldmann-Laue and Sartingen as a starting point for optimizing the amount and ratios taurine, arginine, and glycine utilized to reduce skin irritation since Waldmann-Laue teaches taurine, arginine, and glycine are amino acids useful for reducing skin irritation; since Sartingen teaches amino acids including taurine, arginine, and glycine are useful as an active principle amino acids that positively influences the skin moisture and/or the natural acid-protective sheath of the skin; and because dosage and ratios are result-effective variables, i.e. a variable that achieves a recognized result.  Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claim 11 with a reasonable expectation of success.


Regarding claim 13, Waldmann-Laue teaches all the limitations of claim 13 (see above 102 and 103 rejections) except wherein the arginine is L-arginine.
However, Sartingen teaches a cosmetic cleaning agent (abstract); the cleaning agents exhibit outstanding properties when used on the skin [0230]; they clean the skin in a particularly gentle manner, they are highly compatible and moisturize the skin during and after the cleaning [0231]; the cosmetic cleaning agent comprises 0.001 to 10 wt%, based on the total weight of the cleaning agent, of at least one active principle that positively influences the skin moisture and/or the natural acid-protective sheath of the skin including amino acids (claim 10); wherein the composition comprises at least two active principles including glycine, taurine, and L-arginine (claim 12).  
As such, since Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine, and hyaluronic acid, wherein skin irritation is caused by other topical compositions, and since Sartingen teaches a cosmetic cleaning agent which cleans the skin in a particularly gentle manner and moisturizes the skin during and after the cleaning comprising at least two active principles including glycine, taurine, and L-arginine, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize L-arginine as the arginine in the method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine, and hyaluronic acid with an expectation of success, since the prior art establishes that L-arginine is useful as an active principle amino acid that positively influences the skin moisture and/or the natural acid-protective sheath of the skin.
Taken together, all this would result in the practice of the method of claim 13 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
The examiner has failed to establish a prima facie case of obviousness. In particular, the Office has failed to demonstrate that Waldmann teaches or suggests the claimed invention.  Specifically, the Office has not established why one skilled in the art armed with Waldmann would have been motivated to make the modifications necessary to arrive at the claimed invention.  Waldmann teaches, "[i]f a mixture of three amino acids is used, then these are each used in equal proportions by weight." [Waldmann, paragraph [0027]]. In addition, Applicant is unable to locate any portion of Waldmann that teaches or suggests incorporating a combination of taurine, arginine, and glycine in a personal care composition in the recited ratios. There is simply no teaching or suggestion in Waldmann that would have motivated one skilled in the art to modify the equal proportions of the amino acids taught therein to arrive at the ratio ranges recited in the claims.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine and additional agents wherein skin irritation is caused by other topical compositions.  As set forth above, a weight ratio of (60-69):(25-35):(0.5-1.5) is equivalent to a weight ratio of (6-6.9)(2.5-3.5)(0.005-0.15).  As set forth above, Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%; if mixtures of at least two amino acids are used, then the same amounts apply as previously mentioned; in the case of mixtures, the individual amino acids are used in a ratio of 5: 1 to 1: 5; the ratio is based on the weight ratio of the amino acids; when a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  The Examiner acknowledges that Waldman-Laue teaches when a mixture of three amino acids is used, these are each used in equal parts by weight.  However, Waldman-Laue also teaches in the case of mixtures, the individual amino acids are used in a ratio of 5: 1 to 1: 5.  Thus, Waldman-Laue suggests optimizing the amounts and ratios of individual amino acids.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize the ratios of amino acids taught by Waldmann-Laue as a starting point for optimizing the amount and ratios taurine, arginine, and glycine utilized to reduce skin irritation since Waldmann-Laue teaches taurine, arginine, and glycine are amino acids useful for reducing skin irritation and because dosage and ratios are result-effective variables, i.e. a variable that achieves a recognized result.  Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Waldmann merely reports that "[i]t is therefore preferred according to the invention if the agents according to the invention contain the combination according to the invention alone as the moisturizing factor without any further addition of urea and urea derivatives.  Moreover, the sole example in Waldmann comprises only one amino acid, arginine. As such, one skilled in the art could not have been reasonably motivated to modify the compositions reported in Waldmann for the claimed methods. Accordingly, the results obtained from the claimed methods are not made obvious by Waldmann.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the instant case, as set forth above, Waldmann-Laue further teaches the third essential ingredient of the active ingredient combination according to the invention is an amino acid (page 3, 2nd paragraph); arginine, glutamine, glycine, histidine, lysine, proline, serine, betaine, carnitine, taurine and mixtures thereof are very particularly preferably used (page 3, 5th paragraph); and mixtures of arginine and taurine are most preferred (page 3, last paragraph).  Arginine, glycine and taurine are 3 of 10 explicitly named amino acids that are taught as particularly preferred.   One of ordinary skill in the art can easily envisage a combination of amino acids comprising arginine, glycine, and taurine in view of the teachings of Waldmann-Laue, resulting in a composition of the instant claims for use in a method of reducing skin irritation.


Applicant argues:
A person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.  Similarly, here, Waldmann teaches that "[i]f a mixture of three amino acids is used, then these are each used in equal proportions by weight." Waldmann provides no further discussion regarding the ratios of amino acids that would be suitable for use in the compositions reported therein, nor does it recognize that the ratios between the weights of three amino acids could affect the efficacy and functionality of the Waldmann.   

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Waldman-Laue teaches when a mixture of three amino acids is used, these are each used in equal parts by weight.  However, Waldman-Laue also teaches in the case of mixtures, the individual amino acids are used in a ratio of 5: 1 to 1: 5.  Thus, Waldman-Laue suggests optimizing the amounts and ratios of individual amino acids.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize the ratios of amino acids taught by Waldmann-Laue as a starting point for optimizing the amount and ratios taurine, arginine, and glycine utilized to reduce skin irritation since Waldmann-Laue teaches taurine, arginine, and glycine are amino acids useful for reducing skin irritation and because dosage and ratios are result-effective variables, i.e. a variable that achieves a recognized result.  

Conclusion
Claims 1, 2, 10-13, 16, and 17 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628